Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 20, 2009 CHINO COMMERCIAL BANCORP (Exact name of registrant as specified in its charter) CA 000-52098 20-4797048 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 14345 Pipeline Avenue Chino, California Address of Principal Executive Offices Zip Code (909) 393-8880 Registrants telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the follow provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On April 20, 2009 the Registrant issued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Exhibit 99.1. Press release dated April 20, 2009 CHINO COMMERCIAL BANCORP REPORTS 187% INCREASE IN FIRST QUARTER EARNINGS Chino, California, April 20, 2009  The Board of Directors of Chino Commercial Bancorp (OTCBB:CCBC), the parent company of Chino Commercial Bank, N.A., announced the results of operations for the Bank and the consolidated holding company for the first quarter ended March 31, 2009 with net earnings of $119,269, a 159.7% increase from $45,936 for the fourth quarter of 2008, and a 187.6% increase from net income of $41,471 for the first quarter of last year. Net income per basic share for the first quarter was $0.17 as compared to $0.07 per share for the fourth quarter ended December 31, 2008, and $0.06 for the first quarter last year. Dann H. Bowman, President and Chief Executive Officer stated, We are very pleased with the strong financial performance of the Bank during the first quarter. Not only are earnings up substantially, but credit quality remains very good, with the Bank reporting no loan delinquency for the quarter-end. During this time when many banks have to cut back on lending, we have significant capacity to continue making loans and support our customers. Though the economy is slowing, we see great potential in the small businesses and professionals we serve, and look forward to a very good year. Financial Condition At March 31, 2009, total assets were $88.9 million, an increase of $5.5 million or 6.6% from December 31, 2008, and an increase of $16.7 million or 23.1% from March 31, 2008. This is a direct result of the growth of the Banks deposits. Total deposits increased by 10.8% to $78.6 million at March 31, 2009, an increase from $71.0 million at December 31, 2008. Total deposits increased 25.5% from March 31, 2008s balance of $62.7 million. At March 31, 2009, the Companys core deposits represent 88.5% of the total deposits. Loans decreased $732,503 during the first quarter from December 31, 2008 with a balance at March 31, 2009 of $48.0 million. Comparing the balances of March 31, 2008, the Companys loans decreased $4.2 million or 8.0% during the twelve month period. The decline was primarily in real estate secured lending. Earnings The Company posted net interest income of $822,299 for the quarter ended March 31, 2009 as compared to $884,585 the quarter ended March 31, 2008, due to decreased average balances in loans and increased average balances in interest-bearing deposits. Average interest-earning assets were $75.0 million with average interest-bearing liabilities of $44.4 million yielding a net interest margin of 4.45% for the first quarter of 2009 as compared to the average interest-earning assets of $67.2 million with average interest-bearing liabilities of $32.6 million yielding a net interest margin of 5.29% for the first quarter of 2008. Non-interest income totaled $247,452 for the first quarter of 2009, or a decrease of 6.4% from $264,387 earned during the first quarter of 2008. Service charges on deposit accounts decreased 8.4% to $212,961 due to decreased overdraft and return item charges. The provision for loan losses decreased $218,480 to $16,151 or 93.1% in the first quarter of 2009, compared to $234,631 in the first quarter of 2008. General and administrative expenses were $870,574 for the three months ended March 31, 2009 as compared to $862,748 for the first quarter of 2008. The largest component of general and administrative expenses was salary and benefits expense of $488,695 for the first quarter of 2009 as compared to $477,792 for the three months ended March 31, 2008. Advertising and marketing expenses decreased by $11,955 or 43.0% for the comparable three-month period. Other expenses increased by $18,355 for the comparable three-month period due to expenses of other real estate in 2009 that did not exist in 2008 Income tax expense was $63,757 for the three months ended March 31, 2009 as compared to $10,122 for the three months ended March 31, 2008. The effective income tax rate for 2009 and 2008 is approximately 39%. Forward-Looking Statements The statements contained in this press release that are not historical facts are forward-looking statements based on managements current expectations and beliefs concerning future developments and their potential effects on the Company. Readers are cautioned not to unduly rely on forward-looking statements. Actual results may differ from those projected. These forward-looking statements involve risks and uncertainties including but not limited to the health of the national and California economies, the Companys ability to attract and retain skilled employees, customers service expectations, the Companys ability to successfully deploy new technology and gain efficiencies there from, changes in interest rates, loan portfolio performance, and other factors detailed in the Companys SEC filings. Contact: Dann H. Bowman, President and CEO or Sandra F. Pender, Vice President and CFO, Chino Commercial Bank, N.A., 14345 Pipeline Avenue, Chino, Ca. 91710, (909) 393-8880. CHINO COMMERCIAL BANCORP CONSOLIDATED BALANCE SHEET March 31, 2009 and December 31, 2008 March 31, 2009 December 31, 2008 (unaudited) (audited) ASSETS: Cash and due from banks $ 5,519,296 $ 3,877,897 Federal funds sold 0 0 Cash and cash equivalents 5,519,296 3,877,897 Interest-bearing deposits in other banks 17,460,729 12,498,000 Investment securities available for sale 8,621,663 8,791,651 Investment securities held to maturity (fair value approximates $3,059,000 at March 31, 2009 and $3,186,000 at December 31, 2008) 3,012,332 3,167,401 Total investments 29,094,724 24,457,052 Loans Construction 0 820,888 Real estate 39,500,274 37,794,240 Commercial 8,933,130 10,607,103 Installment 600,261 543,937 Gross loans 49,033,665 49,766,168 Unearned fees and discounts (68,482 ) (77,542 ) Loans net of unearned fees and discount 48,965,183 49,688,626 Allowance for loan losses (718,762 ) (702,409 ) Net loans 48,246,421 48,986,217 Accrued interest receivable 346,829 313,428 Restricted stock 677,650 677,650 Fixed assets, net 1,941,203 1,980,476 Other real estate 588,207 653,131 Prepaid & other assets 2,441,550 2,447,295 Total assets $ 88,855,880 $ 83,393,146 LIABILITIES: Deposits Non-interest bearing $ 35,170,219 $ 32,600,750 Interest Bearing NOW and money market 29,201,760 28,434,407 Savings 969,802 1,064,668 Time deposits less than $100,000 4,233,354 3,842,310 Time deposits of $100,000 or greater 9,065,348 5,055,617 Total deposits 78,640,483 70,997,752 Accrued interest payable 93,715 56,061 Borrowings from Federal Home Loan Bank 0 2,400,000 Accrued expenses & other payables 769,459 665,580 Subordinated debentures 3,093,000 3,093,000 Total liabilities 82,596,657 77,212,393 STOCKHOLDERS' EQUITY Common stock, authorized 10,000,000 shares with no par value, issued and outstanding 703,065 shares and 704,278 shares at March 31, 2009 and December 31, 2008, respectively. 2,559,146 2,617,542 Retained earnings 3,653,505 3,534,236 Accumulated other comprehensive loss 46,572 28,975 Total equity 6,259,223 6,180,753 Total liabilities & stockholders' equity $ 88,855,880 $ 83,393,146 The accompanying notes are an integral part of these consolidated financial statements CHINO COMMERCIAL BANCORP CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the quarter ended March 31, 2009 2008 Interest income Investment securities and due from banks $ 217,282 $ 125,801 Interest on Federal funds sold 34 24,991 Interest and fee income on loans 891,357 984,455 Total interest income 1,108,673 1,135,247 Interest expense Deposits 235,008 199,615 Interest on Federal funds purchased 113 84 Interest on FHLB borrowings 290 0 Other borrowings 50,963 50,963 Total interest expense 286,374 250,662 Net interest income 822,299 884,585 Provision for loan losses 16,151 234,631 Net interest income after provision for loan losses 806,148 649,954 Non-interest income Service charges on deposit accounts 212,961 232,558 Other miscellaneous fee income 9,601 8,473 Dividend income from restricted stock 8,160 8,244 Income from bank owned life insurance 16,730 15,112 Total non-interest income 247,452 264,387 General and administrative expenses Salaries and employee benefits 488,695 477,792 Occupancy and equipment 77,612 83,781 Data and item processing 73,481 82,676 Advertising and marketing 15,874 27,829 Legal and professional fees 45,065 45,312 Regulatory Assessments 28,028 20,481 Insurance 7,784 8,228 Directors' fees and expenses 18,207 19,176 Other expenses 115,828 97,473 Total general & administrative expenses 870,574 862,748 Income before income tax expense 183,026 51,593 Income tax expense 63,757 10,122 Net income $ 119,269 $ 41,471 Basic earnings per share $ 0.17 $ 0.06 Diluted earnings per share $ 0.16 $ 0.05 The accompanying notes are an integral part of these consolidated financial statements SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated: April 20, 2009 By: /s/ Dann H. Bowman Dann H. Bowman President and Chief Executive Officer (Officer authorized to sign on behalf of registrant)
